United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgewater, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0657
Issued: September 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 1, 2019 appellant filed a timely appeal from a January 16, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her bilateral
wrist conditions were causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On November 13, 2018 appellant, then a 54-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome affecting her wrists, hands, and “all 10 fingers,” as a result of factors of her federal
employment including repetitive lifting and pushing hundreds of pounds of mail while in the
performance of duty. She noted that she first became aware of her condition, and its relationship
to factors of her federal employment, on November 1, 2018. On the reverse side of the claim form,
the employing establishment indicated that appellant stopped work on October 31, 2018 and had
not returned.
In a supplemental statement, appellant related that on or about October 18, 2018 she started
to have tingling in her hands. She noted that her symptoms progressively worsened in both hands,
and they went completely numb. Appellant indicated that on November 1, 2018 she was diagnosed
with bilateral carpal tunnel syndrome. She related that her doctor ordered her to stay off work.
In a letter dated November 20, 2018, the employing establishment challenged appellant’s
claim arguing that she had not met her burden of proof to establish that her claimed condition was
causally related to her federal employment duties.
In a development letter dated November 29, 2018, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the factual and medical
evidence needed, and provided a questionnaire for completion. OWCP afforded appellant 30 days
to submit the necessary evidence.
In a letter dated November 19, 2018, received by OWCP on November 29, 2018,
appellant’s supervisor indicated that she had begun her employment on September 1, 2018.
Appellant attended classroom and driving training during September and began to deliver mail on
September 28, 2018.
In reports dated November 3, 13, and 28, 2018, Dr. Robert Monaco, a Board-certified
orthopedic surgeon, examined appellant for bilateral wrist pain and diagnosed bilateral carpal
tunnel syndrome. In his November 3, 2018 report, he indicated that appellant was to be off work
for 10 days. In his November 13, 2018 report, Dr. Monaco indicated that appellant was to remain
off work, and opined that her current conditions were directly related to her employment activities
including flexion and lifting exercises which placed pressure on the median nerve.
In a report dated December 14, 2018, Dr. Monaco related that he first evaluated appellant
on November 1, 2018 for bilateral wrist and hand pain which originated in early October. He
reviewed an x-ray and diagnosed bilateral carpal tunnel syndrome and wrist flexor chronic
tenosynovitis. Dr. Monaco noted that appellant’s symptoms concurred directly with the beginning
of her employment activities, which included a significant amount of wrist flexion from grabbing
and heavy lifting, and opined that these activities had directly caused her current conditions. He
indicated that the diagnosed conditions were confirmed with the use of diagnostic ultrasound of
the median nerve, which showed an enlarged median nerve bilaterally with abnormal motion under
the transverse carpal ligament, and with diagnostic injection, which showed temporary relief of
her symptoms. Dr. Monaco related that carpal tunnel syndrome was caused by excessive pressure

2

on the median nerve in the wrist, and opined that this pressure increased dramatically by the
activities required by appellant’s employment including repetitive grabbing of items, lifting items,
and pushing and pulling of material using her arms and wrists. He further opined that he had
reviewed appellant’s employment duties in detail, and that her letter carrier duties directly caused
her conditions. Dr. Monaco noted that appellant was unable to work because of her current
condition.
By decision dated January 16, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that her diagnosed bilateral wrist conditions were
causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
3

Supra note 1.

4
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
6

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

M.D., Docket No. 19-0338 (issued July 9, 2019); C.D., Docket No. 17-2011 (issued November 6, 2018);
Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).
8

M.D., id.; M.B., Docket No. 17-1999 (issued November 13, 2018).

3

claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of her claim, appellant submitted four reports dated November 3, 13, 28, and
December 14, 2018 from Dr. Monaco.
In his letter of December 14, 2018, Dr. Monaco diagnosed bilateral carpal tunnel syndrome
and flexor chronic tenosynovitis of the wrists. He opined that appellant’s conditions were directly
related to her employment activities, which included flexion and lifting duties which loaded the
carpal tunnel. Dr. Monaco noted that her symptoms concurred directly with the beginning of her
employment activities, he explained that he had reviewed a job description of appellant’s
employment duties which included a significant amount of wrist flexion from grabbing and heavy
lifting, and opined that these activities had caused her conditions. In addition, he related that carpal
tunnel syndrome was caused by excessive pressure on the median nerve in the wrist, and opined
that this pressure increased dramatically by the activities required by appellant’s employment,
which included repetitive grabbing of items, lifting items, and pushing and pulling of material
using her arms and wrists.
The Board finds that Dr. Monaco diagnosed bilateral carpal tunnel syndrome as well as
flexor chronic tenosynovitis and opined that appellant’s conditions were causally related to her
employment duties. Dr. Monaco related a proper history of injury, noting that appellant’s
symptoms concurred with the start of her employment activities. He provided an affirmative and
rationalized opinion on causal relationship. The Board further finds that Dr. Monaco’s reports,
when read together, identified employment factors which appellant claimed caused her conditions,
identified findings upon examination, and explained how the identified employment factors,
specifically that the significant amount of wrist flexion required by repetitive grabbing, lifting,
pushing and pulling of mail items exerted bilateral pressure on the median nerve to cause her
current conditions. The Board finds that Dr. Monaco’s opinion, while not sufficiently rationalized
to meet appellant’s burden of proof, is sufficient, given the absence of opposing medical evidence,
to require further development of the record.10
It is well established that proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares

9

M.L., Docket No. 18-1605 (issued February 26, 2019).

10
See J.G., Docket No. 17-1062 (issued February 13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.11
The case will therefore be remanded to OWCP for further development of the medical
evidence, including the preparation of a statement of accepted facts which includes all of
appellant’s accepted employment duties and a referral to an appropriate medical specialist for an
examination and opinion on the issue of causal relationship. After such further development as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

R.B., Docket No. 18-0162 (issued July 24, 2019).

5

